Case 4:17-cv-00793-ALM-CAN Document 57-8 Filed 10/18/18 Page 1 of 6 PageID #: 323



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  CRAIG CUNNINGHAM,                         §                    C.A. NO. 4:17-CV-00793
                                            §
  VS.                                       §
                                            §
  CBC CONGLOMERATE, LLC, ET                 §                                    JURY
  AL                                        §
            DEFENDANT CBC CONGLOMERATE LEG S OBJECTIONS
             AND ANSWERS TO PLAINTIFF’S INTERROGATORIES

        Defendant CBC Conglomerate LLC serves its Objections and Answers to Plaintiff s


 Interrogatories.


                                         Respectfully submitted

                                         LANZA LAW FIRM, PC


                                         !s! Stewart K. Schmella
                                        NICHOLAS J. LANZA
                                         TBA No. 11941225
                                         STEWART K. SCHMELLA
                                        TBA No. 24033041
                                         4950 Bissonnet Street
                                         Houston, Texas 77401
                                         sschmella@l n7. lawfi m.com
                                         ese vice@l nzal wfirm.com
                                         (713) 432-9090 Telephone
                                         (713) 668-6417 Facsimile

                                        ATTORNEYS FOR DEFENDANT
                                        CBC CONGLOMERATE LLC




                                            1
Case 4:17-cv-00793-ALM-CAN Document 57-8 Filed 10/18/18 Page 2 of 6 PageID #: 324
 1




                            C RTIFICATE QF_SERVICE

      I certify that true an correct copy of this document was ser ed as described below
on September 5, 2018 as described below:

              Via CMRRR
             Cr ig Cunningh m
             5543 Edmondson Pike, Suite 248
             N shville, TN 37211


                                           /.r/ Stewart K. Schmella
                                           NICHOLAS J. LANZA/
                                           STEWART K. SCHMELLA




                                              2
Case 4:17-cv-00793-ALM-CAN Document 57-8 Filed 10/18/18 Page 3 of 6 PageID #: 325



             DEFENDANT CBG CONGLOMERATE EEC S OBJECTIONS
              AND ANSWERS TO PLAINTIFF’S INTERROGATORIES

         1. State in det il how e ch call alleged in the complaint w s di led and the party
 that dialed it. State if e ch call w s initiated using an utomated telephone di ling system or
 pre-recorded message.


         ANSWER:

         No agents or e ployees from CBC Conglomerate c lled Plaintiff for the times
 referenced in the Complaint. Upon information and belief, an agent from a separate le al
 entity, USFFC, contacted the Plaintiff by phone.


       [2 State the name, ddress, and phone number, date, and time for e ch and every
 agent of Defendant CBC Conglomerate or any person or entity placing telemarketing c lls by
 or on behalf of or for the benefit of CBC Conglomer te that spoke to the Pl intiff in the 4
 years prior to the filing of this lawsuit.

        ANSWER:

         No agents or employees from CBC Conglomerate called Plaintiff for the times
 referenced in the Complaint. Upon information and belief, an a ent from a separate legal
 entity, USFFC, contacted the Plaintiff by phone.


       /E State why CBC Conglomerate called or allowed for c lls to be placed to the
 Pl inufF fter the la suit which was filed in Tennessee.

        ANSWER:

        No agents or employees from CBC Conglomerate called Pl intiff for the times
referenced in the Complaint. Upon information nd belief, an agent from sep rate legal
entity, USFFC, contacted the Plaintiff by phone.


        4. State if and how the defendant concluded they had prior express consent to call
the Plaintiff using an auto ted telephone dialing system as defined by the TCPA 47 USC
227.
        ANSWER:

       No agents or employees from CBC Conglomerate c lled Plaintiff for the times
referenced in the Complaint. One of the p rameters that CBC Conglomerate includes in the
purchase of leads is that all leads ha e been scrubbed against the Do Not Call Registry. CBC
Conglomer te does not direct or control how other companies, such as USFFC, ensure
compliance under the arious federal statutes such s the TCPA.


                                              3
Case 4:17-cv-00793-ALM-CAN Document 57-8 Filed 10/18/18 Page 4 of 6 PageID #: 326



       _5/ State the total number of auto ated calls pl ced to the Plaintiff s cell hone in
 the 4 ye rs prior to the filing of this lawsuit including the date, time, caller ID, Duration, nd
 name, address, and phone number of each party speaking

         ANSWER:

        Defendant objects to this Request on the grounds it is overly broad and not reasonably
 limited in time, scope, or subject matter. Subject to the foregoing objection, and without
 waiving the same, CBC Conglomerate answers: No gents or employees from CBC
 Conglomer te called Plaintiff for the times referenced in the Complaint. Upon inform tion
 and belief, an gent from separate legal entity, USFFC, contacted the Plaintiff by phone.

         6. State in detail all written policies for maintaining an internal do-not-call list and
 state all training completed by any employee or agent that called the Plaintiff on the use of an
 internal do-not-call list.


        ANSWER:

         One of the p rameters that CBC Conglomerate includes in the purchase of leads is that
 all le ds h e been scrubbed ag inst the Do Not Call Registry. CBC Conglomerate does not
 direct or control how other companies, such s USFFC, ensure compliance under the various
 federal statutes such s the TCPA.

             State the total amount of re enue generated year to date by defendant CBC for
 document reparation services in 2015, 2016, 2017, and 2018 to date.

        ANSWER:

         Defend nt objects to this Request on the grounds it is overly broad and not re sonably
 limited in time, scope, or subject m tter. Defendant objects to this Request on the grounds it
 is an impermissible fishing expedition. Defendant objects to this Request on the grounds the
 Request is not reasonably calculated to lead to the discover)? of admissible evidence.

        8. ANSWER:

         [This interrogatory is s in the ori inal and as such, does not require an answer].

                State the total amount paid for leads and total number of leads purchased from
 Powers Marketing Group or any lead gener tion company and paid by CBC Conglomerate
 each year for the 4 years prior to the filing of this lawsuit

        ANSWER:
Case 4:17-cv-00793-ALM-CAN Document 57-8 Filed 10/18/18 Page 5 of 6 PageID #: 327



        Defendant objects to this Re uest on the grounds it is overly bro d and not re son bly
limited in time, scope, or subject matter. Defend nt objects to this Request on the grounds it
is an impermissible fishing expedition. Defendant objects to this Request on the grounds the
Request is not reasonably calculated to lead to the discovery of admissible evidence.

            State and describe in detail all products or services offered to consumers by
Defendant CBC in the 4 years prior to the filing of this lawsuit

       ANSWER:

        Defendant objects to this Request on the grounds it is overly bro d and not reasonably
limited in time, scope, or subject matter. Defend nt objects to this Request on the grounds it
is an impermissible fishing e pedition. Defendant objects to this Request on the grounds the
Request is not reasonably calculated to lead to the discovery of admissible evidence.

       11. ANSWER:

       [This interrogatory is as in the ori inal and as such, does not require an answer].

      (Y State the total number of consumers who obtained and p id for document
preparation ser ices by Defendant CBC and state wh t types of documents are prepared by
Defendant CBC in the 4 years prior to the filing of this lawsuit.

       ANSWER:

        Defendant objects to this Request on the grounds it is overly broad and not reasonably
limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it
is an impermissible fishing expedition. Defendant objects to this Request on the grounds the
Request is not reasonably calculated to lead to the disco ery of admissible evidence.

       13. ANSWER:

       [ his interrogatory is as in the original and as such, does not require an answer].

     (V State and describe in det il all steps, monies p id, mediums, and se dees used
to dvertise the products and services of Defend nt CBC to include the n me, address, nd
phone number of any ser ice providers in the 4 years prior to the filing of this lawsuit

       ANSWER:

        Defendant objects to this Request on the grounds it is overly broad and not reasonably
limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it
is an impermissible fishing expedition. Defendant objects to this Request on the grounds the
Request is not reasonably c lcul ted to le d to the discovery of admissible e idence.

                                              5
Case 4:17-cv-00793-ALM-CAN Document 57-8 Filed 10/18/18 Page 6 of 6 PageID #: 328




       15. ANSWER:

        [ his interrogatory is s in the ori inal and as such, does not require an answer].

            State why the contracts sent to the Plaintiff did not contain the legal name of
 CBC Congolmerate and inste d contained lfile.org?

       ANSWER:

       Defendant will supplement.



       17. ANSWER:

        [This interrogatory is as in the original and as such, does not require an answer].




                                             6
